            Case
          Case   1:09-md-02013-PAC
               1:01-cr-00257-JFK    Document
                                 Document 314 57   Filed
                                               Filed     09/30/10
                                                     04/09/21      Page
                                                                Page 1 of116
                                                                           of 45


                                                                        USDC SDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                           DOC #: _________________
------------------------------------X                                   DATE FILED: 04/09/2021
  UNITED
UNITED        STATES
          STATES       OFDISTRICT
                            AMERICACOURT                       :
  SOUTHERN DISTRICT OF NEW YORK                                :
  -----------------------------------------------------------x
        -against-                                              :          No. 01 Cr. 257 (JFK)
  In re FANNIE MAE 2008 SECURITIES                           ::           08 Civ. 7831 (PAC)
  LITIGATION
GINO   BRUNETTI a/k/a Herbert                                ::              OPINION
                                                                          09 MD          & ORDER
                                                                                  2013 (PAC)
Alberto Cruz-Ruiz,                                           ::
                                                             ::           OPINION & ORDER
  -----------------------------------------------------------x
                                  Defendant.                   :
------------------------------------X
APPEARANCES
  HONORABLE PAUL A. CROTTY, United States District Judge:
FOR DEFENDANT GINO BRUNETTI:
     Pro Se
                                       BACKGROUND1
FOR THE UNITED STATES OF AMERICA:
     Kevin Mead
       The ATTORNEY’S
     U.S.  early years of this decade saw
                            OFFICE     FORa boom in home financing
                                            THE SOUTHERN           which was
                                                              DISTRICT    OF fueled, among
                                                                              NEW YORK
  otherF.
JOHN    things, by low United
           KEENAN,     interest rates and lax District
                                   States     credit conditions. New lending instruments, such as
                                                            Judge:
   subprime
      Beforemortgages (high credit
                the Court      is risk loans) andby
                                   a motion       Alt-A mortgages (low-documentation
                                                     Defendant     Gino Brunetti loans)
  kept the a
seeking    boom going. Borrowers
             sentence            playedto
                         reduction      a role too; they
                                            time         took on
                                                    served       unmanageable
                                                               and            risks on the
                                                                    his immediate
  assumption
release      that the market
          pursuant     to thewould continue
                                 First      to riseAct,
                                          Step      and that
                                                          18refinancing
                                                              U.S.C. options would always be
  available in the future.commonly
§ 3582(c)(1)(A),           Lending discipline
                                      knownwasaslacking in the system. Mortgage
                                                  the compassionate             originators did
                                                                           release
  not hold these
statute.      Thehigh-risk mortgage concedes
                    Government      loans. Ratherthat,
                                                  than carry
                                                          duetheto
                                                                rising riskdeadly
                                                                     the    on their books,
                                                                                      and the
  originators
ongoing       sold their loans
           pandemic            into the
                          caused     bysecondary mortgage market,
                                        the coronavirus,          often as securitized
                                                               COVID-19,               packages
                                                                               Brunetti’s

  known asof
history    mortgage-backed securitiesdisease
             coronary artery          (“MBSs”). qualifies
                                                 MBS marketsas
                                                            grewan
                                                                 almost exponentially.

       But then theand
“extraordinary      housing bubble burst. reason
                        compelling”       In 2006, the demand
                                                     for      for housing dropped
                                                          a reduction      in his abruptly

  and home prices
sentence.         began to fall. In the
              Nevertheless,         light of the changing housing
                                           Government      argues,market,
                                                                      thebanks
                                                                           18 modified
                                                                               U.S.C. their
                                                                                       §

  lending practices
3553(a)   sentencingand became unwilling
                           factors    do tonot
                                            refinance home mortgages
                                                 warrant             without refinancing.
                                                           a modification        to

Brunetti’s term of incarceration.
   1
    Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
   dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.



                                                       1 1
      Case 1:01-cr-00257-JFK Document 314 Filed 04/09/21 Page 2 of 16



      For the reasons set forth below, Brunetti’s motion is

DENIED.

      I.   Background

      Unless otherwise noted, the following is taken from the

materials the parties submitted, Brunetti’s Presentence

Investigation Report (“PSR”), revised as of January 6, 2003, and

the Second Circuit’s decision affirming Brunetti’s conviction,

United States v. Brunetti, 376 F.3d 93 (2d Cir. 2004) (per

curiam).    In ruling on Brunetti’s request, the Court has

considered the arguments advanced in his motion, (ECF No. 309),

the Government’s letter in opposition, (ECF No. 312), and

Brunetti’s reply, (ECF No. 313).

      On August 22, 2001, Brunetti, a Columbian National who was

residing in Mexico, was arrested in Mexico by the Mexican army

and transferred to the United States in connection with a large-

scale narcotics-trafficking investigation by the Drug

Enforcement Agency (“the DEA”). PSR ¶ 27; Brunetti, 376 F.3d at

94.   On May 22, 2002, Brunetti was charged with conspiracy to

distribute and possess with intent to distribute five or more

kilograms of cocaine, in violation of 21 U.S.C. §§ 841 and 846;

distributing and possessing with intent to distribute fifty or

more kilograms of cocaine, in violation of 21 U.S.C. § 841; and

importing into the United States five kilograms or more of

cocaine, in violation of 21 U.S.C. § 963. PSR ¶¶ 2–4.           The


                                    2
     Case 1:01-cr-00257-JFK Document 314 Filed 04/09/21 Page 3 of 16



charges stemmed from Brunetti’s role as the main source of

cocaine to a drug-trafficking organization in the New York City

area, during which he brokered deals involving significant

quantities of cocaine and was the source of a 50-kilogram

shipment of cocaine which was seized during the DEA’s

investigation. Id. ¶ 27.

     On May 9, 2002, the Government filed a prior felony

information against Brunetti, pursuant to 21 U.S.C. § 851, based

on his two prior narcotics convictions for (1) distribution of

cocaine in the Central District of California, for which he was

sentenced to ten years’ federal imprisonment in February 1988,

and (2) possession of narcotics for sale in the State of

California, for which he was sentenced to two years’ state

imprisonment in November 1986. Id. ¶¶ 5–6, 79–84; Brunetti, 376

F.3d at 94.   As a result of the filing, Brunetti faced a

mandatory minimum life sentence in this case. Brunetti, 376 F.3d

at 94.

     Brunetti sought to proffer with the Government to avoid the

mandatory life sentence, and, as a result, he agreed to plead

guilty to all three counts pursuant to a plea agreement in

exchange for the opportunity to proffer. Id.        Following

Brunetti’s plea before Judge Allen G. Schwartz (to whom this

case was originally assigned) Brunetti sat for two proffer

sessions with the Government. Id.      The Government, however,


                                   3
      Case 1:01-cr-00257-JFK Document 314 Filed 04/09/21 Page 4 of 16



declined to enter into a cooperation agreement with him. Id.

After Judge Schwartz’s death, Brunetti’s case was transferred to

this Court for post-plea proceedings, including sentencing. Id.

at 94 n.1.

      “Faced with the fact that his proffer strategy had not

turned out as he had hoped,” Brunetti requested this Court

reduce his sentence. Id. at 94.       On August 11, 2003, however,

this Court rejected Brunetti’s request and sentenced him to two

concurrent terms of life imprisonment and one additional

concurrent term of 120 months’ imprisonment to be followed by

ten years of supervised release. Id. at 94–95.         On July 22,

2004, the Second Circuit affirmed Brunetti’s conviction. Id. at

96.   To date, he has served approximately 19-and-a-half years in

prison.

      On February 17, 2021, Brunetti, proceeding pro se,

submitted a motion requesting his sentence be reduced to time

served.   (ECF No. 309.)    Brunetti’s motion explained that he

warrants release because (1) he was sentenced under the so-

called “three-strike rule” of 21 U.S.C. § 851, which Congress

later amended to eliminate the mandatory minimum life sentence;

(2) he has matured and made significant efforts at

rehabilitation while in prison; and (3) he suffers from certain

health issues which place him at undue risk of a severe illness

or death should he contract COVID-19.        On March 7, 2021, the


                                    4
     Case 1:01-cr-00257-JFK Document 314 Filed 04/09/21 Page 5 of 16



Government opposed Brunetti’s request on the grounds that his

immediate release would be inappropriate under the sentencing

factors set forth in 18 U.S.C. § 3553(a).       (ECF No. 312.)     On

March 31, 2021, Brunetti filed a reply in which he reiterated

his request for release and argued that he is similarly situated

to certain other defendants to whom a small number of courts

have ordered reductions in sentence.       (ECF No. 313.)

     II.   Discussion

           A.   Legal Standard

     18 U.S.C. § 3582(c)(1)(A) allows a court to modify a term

of imprisonment “upon motion of the defendant” provided the

defendant has exhausted certain administrative requirements. 18

U.S.C. § 3582(c)(1)(A).    Under these circumstances, a court may

reduce the defendant’s sentence if it finds that “extraordinary

and compelling reasons warrant such a reduction” and “such a

reduction is consistent with applicable policy statements issued

by the Sentencing Commission.” Id. § 3582(c)(1)(A)(i).          In doing

so, the Court must also consider “the factors set forth in [18

U.S.C. §] 3553(a) to the extent that they are applicable.” Id.

§ 3582(c)(1)(A).    “Application of the § 3553(a) factors requires

an assessment of whether the relevant factors outweigh the

extraordinary and compelling reasons warranting compassionate

release and whether compassionate release would undermine the

goals of the original sentence.” United States v. Daugerdas, ---


                                   5
     Case 1:01-cr-00257-JFK Document 314 Filed 04/09/21 Page 6 of 16



F. Supp. 3d ---, No. 09 Cr. 581 (WHP), 2020 WL 2097653, at *4

(S.D.N.Y. May 1, 2020) (brackets, ellipsis, and internal

quotation marks omitted) (quoting United States v. Ebbers, 432

F. Supp. 3d 421, 430–31 (S.D.N.Y. 2020)).

     In the Second Circuit, the policy statement issued by the

U.S. Sentencing Commission pertaining to compassionate release,

section 1B1.13 of the Sentencing Guidelines, “is not

‘applicable’ to compassionate release motions brought by

defendants,” and “cannot constrain district courts’ discretion

to consider whether any reasons are extraordinary and

compelling.” United States v. Brooker, 976 F.3d 228, 236 (2d

Cir. 2020).   Accordingly, as the court in United States v.

Harris, No. 15 Cr. 445 (PAE), 2020 WL 5801051 (S.D.N.Y. Sept.

29, 2020), explained:

     when assessing a motion brought directly by an
     imprisoned person rather than by the [Bureau of Prisons
     (“the BOP”)], the Court is constrained neither by [§]
     1B1.13’s enumeration of extraordinary and compelling
     reasons, nor by its freestanding requirement that the
     defendant seeking release not pose any danger to the
     community.   Rather, the Court may “consider the full
     slate of extraordinary and compelling reasons that an
     imprisoned person might bring before [it] in motions for
     compassionate release.” However, even if such reasons
     are present, the Court must also assure itself that
     release is consistent with “the factors set forth in
     section 3553(a) to the extent that they are applicable.”

Id. at *2 (footnote and internal citations omitted).

     “[P]ro se litigants generally are entitled to a liberal

construction of their pleadings, which should be read ‘to raise


                                   6
     Case 1:01-cr-00257-JFK Document 314 Filed 04/09/21 Page 7 of 16



the strongest arguments that they suggest.’” Green v. United

States, 260 F.3d 78, 83 (2d Cir. 2001) (quoting Graham v.

Henderson, 89 F.3d 75, 79 (2d Cir. 1996)).

            B.   Analysis

     Brunetti argues that extraordinary and compelling reasons

exist warranting his immediate release because his current

sentence is unfairly long, he has amassed a remarkable record of

rehabilitation, and the COVID-19 pandemic poses undue health

risks to him.     (Motion for Compassionate Release at 5–12, ECF

No. 309.)    The Government concedes that Brunetti has

demonstrated “extraordinary and compelling reasons” for a

modification to his sentence because he suffers from moderate

coronary artery disease, which the Centers for Disease Control

and Prevention (“the CDC”) consider a high-risk factor for a

severe illness from COVID-19.     (Gov’t’s Letter in Opposition at

4, ECF No. 312.)     Nevertheless, the Government argues, the §

3553(a) factors weigh against Brunetti’s release.         The Court

agrees with the Government.

     Section 3553(a) requires “a sentence sufficient, but not

greater than necessary,” to achieve the purposes of sentencing.

18 U.S.C. § 3553(a).     In determining the particular sentence to

be imposed, courts must consider “the nature and circumstances

of the offense and the history and characteristics of the

defendant,” as well as “the kinds of sentences available” and


                                   7
     Case 1:01-cr-00257-JFK Document 314 Filed 04/09/21 Page 8 of 16



“the need to avoid unwarranted sentence disparities among

defendants with similar records who have been found guilty of

similar conduct.” Id. §§ 3553(a)(1), 3553(a)(3), 3553(a)(6).

     Construing Brunetti’s pro se papers to raise the strongest

arguments they suggest, Brunetti argues that the § 3553(a)

factors favor his immediate release because of the need to avoid

disparate treatment due to (1) the First Step Act’s reduction of

the applicable mandatory minimum sentence from life to 25 years,

see Pub. L. No. 115-391, § 401(a)(2), 132 Stat. 5194, 5220

(2018), and (2) Judge Torres’s recent award of compassionate

release to one of Brunetti’s co-defendants (and the conspiracy’s

ringleader), Luis Rojas, see United States v. Rojas, 01 Cr. 257

(AT), Dkt. No. 304 (S.D.N.Y. Dec. 18, 2020).        Further, Brunetti

argues, his history and characteristics now weigh in favor of a

less severe sentence in light of his efforts at rehabilitation

and the health risks posed by COVID-19.       The Court addresses

each purported mitigating factor in turn below.

               1.   First Step Act

     Brunetti argues that he deserves a sentence reduction

because the 21 U.S.C. § 851 enhancement that resulted in his

mandatory life imprisonment would carry only a 25-year minimum

sentence were he sentenced today.      The Court is not persuaded.

     First, Congress specifically chose not to make retroactive

its amendments to the relevant statutes at issue here. See First


                                   8
     Case 1:01-cr-00257-JFK Document 314 Filed 04/09/21 Page 9 of 16



Step Act of 2018, Pub. L. No. 115-391, § 401(c), 132 Stat. 5194,

5221 (2018).   “Though the disparity in [the defendant’s]

sentence measured against offenders sentenced after passage of

the First Step Act may seem unfair, that disparity was clearly

contemplated by Congress when it decided not to make the Act’s

sentencing reforms retroactive.” Musa v. United States, --- F.

Supp. 3d ---, No. 19 Civ. 9130 (RJS), 2020 WL 6873506, at *8

(S.D.N.Y. Nov. 23, 2020) (denying release to a defendant who,

like Brunetti, was sentenced to a term of life imprisonment

under 21 U.S.C. §§ 841(b)(1)(A) and 851); see also United States

v. Haynes, 456 F. Supp. 3d 496, 516 (E.D.N.Y. 2020) (explaining

“the Congressional decision not to make [certain of the First

Step Act’s] change[s] retroactive spares the courts an avalanche

of applications and inevitable re-sentencings, no doubt in many

cases that do not feature the same grave characteristics

presented here”).

     Second, even if the Court were inclined to reconsider

Brunetti’s sentence in light of the First Step Act, he

nevertheless would still face a 25-year mandatory minimum.             To

date, however, Brunetti has only served approximately 19-and-

one-half years of his sentence.      Accordingly, Brunetti is not

deserving of immediate release under the First Step Act in any

event and this factor does not weigh in his favor at this time.

Cf. Speed v. United States, No. 04 Cr. 336 (PKC), 2021 WL


                                   9
     Case 1:01-cr-00257-JFK Document 314 Filed 04/09/21 Page 10 of 16



1085360, at *4 (S.D.N.Y. Mar. 22, 2021) (explaining that a

nonretroactive intervening change in the law does not mandate a

finding of extraordinary and compelling reasons for a sentence

reduction); United States v. Lorenzano, No. 03 Cr. 1256 (JFK),

2021 WL 734984, at *3 (S.D.N.Y. Feb. 24, 2021) (ruling the First

Step Act’s recent amendments, standing alone, do not constitute

an extraordinary and compelling reason for a sentence

reduction).

                 2.   Luis Rojas

     Brunetti next argues that he is deserving of a sentence

reduction because, on December 18, 2020, Judge Torres granted

compassionate release to Luis Rojas, one of Brunetti’s co-

defendants in the narcotics-trafficking conspiracy. See United

States v. Rojas, 01 Cr. 257 (AT), Dkt. No. 304 (S.D.N.Y. Dec.

18, 2020).    Once again, the Court is not persuaded.

     Here, the circumstances of Rojas’s compassionate release

are readily distinguishable from Brunetti’s request for similar

relief.   Rojas had served nearly 20 years of a 30-year sentence

that was imposed following his guilty plea to one count of

conspiring to distribute and possess with intent to distribute

narcotics, in violation of 21 U.S.C. § 846.        While Rojas was

alleged to be the leader of the drug-trafficking organization at

the center of this case, he and Brunetti cannot be said to have

similar records or to have been found guilty of similar conduct


                                   10
     Case 1:01-cr-00257-JFK Document 314 Filed 04/09/21 Page 11 of 16



where Brunetti was the main source of Rojas’s cocaine and he

pleaded guilty to not merely conspiracy, but distribution and

importing offenses as well.     Indeed, as discussed above, and

unlike Rojas, Brunetti’s offense conduct resulted in a sentence

of two concurrent life terms of imprisonment and a concurrent

10-year term of imprisonment.      Unlike Rojas, Brunetti’s sentence

did not anticipate him ever being released from federal custody.

Accordingly, Rojas’s recent compassionate release, which Judge

Torres granted due to the health risks he faced from COVID-19

and because he would be immediately deported, does not tip the

scale in favor of Brunetti’s similar immediate release.

                3.    Rehabilitation

     Next, Brunetti argues that his sentence should be reduced

because he has demonstrated extraordinary rehabilitation during

his time in prison.    Once again, the Court is not persuaded.

     First, Brunetti has not demonstrated that he is no longer a

danger to the public.    Brunetti is a “career offender” within

the meaning of § 4B1.1 of the Sentencing Guidelines who has

amassed a multi-decade record of serious narcotics distribution

offenses, including significant terms of incarceration that did

not deter Brunetti from engaging in his criminal conduct in this

case. PSR ¶¶ 75, 78–88.

     Second, the circumstances in the case law Brunetti cites

are readily distinguishable from his own.        For example, in


                                   11
     Case 1:01-cr-00257-JFK Document 314 Filed 04/09/21 Page 12 of 16



United States v. Panton, No. 89 Cr. 346 (LAP), 2020 WL 4505915,

at *1–2, 9 (S.D.N.Y. Aug. 4, 2020), the court found

extraordinary and compelling circumstances where the defendant

had served 30 years of a life sentence that the Probation

Department had opined as “unduly harsh” prior to sentencing and

which was imposed following the defendant’s conviction for

conspiracy to possess and distribute approximately 41 kilograms

of heroin.   Notably, the defendant’s prior criminal history was

minor—two low-level state misdemeanors, neither of which

resulted in a prison term or even a probationary sentence—and he

had a stellar disciplinary record. See id. at *2–3, 7–9.

Likewise, in United States v. Millan, No. 91 Cr. 685 (LAP), 2020

WL 1674058, at *8 (S.D.N.Y. Apr. 6, 2020), the defendant was a

first-time offender who had served more than 28 years of a life

sentence imposed following his conviction for participating in a

large-scale heroin distribution operation.        Despite having had

no realistic hope of release, the defendant conducted himself as

a model prisoner, demonstrated exceptional character, and

received support for a sentence of time served from the BOP

staff at his facility. See id.      And, in United States v.

Rodriguez, --- F. Supp. 3d ---, No. 00 Cr. 761 (JSR), 2020 WL

5810161, at *1, 4 (S.D.N.Y. Sept. 30, 2020), the court denied

the defendant’s request for immediate release, but concluded

that, after 20 years’ imprisonment, a reduction in sentence from


                                   12
     Case 1:01-cr-00257-JFK Document 314 Filed 04/09/21 Page 13 of 16



life to one of 30 years with a lifetime of supervised release

was appropriate where the defendant provided “[a]n extraordinary

collection of letters—from fellow inmates, family, friends, and,

most important, 27 members of the prison staff” that made clear

that he was “wholly rehabilitated.” See also United States v.

Marks, 455 F. Supp. 3d 17, 27, 33 (W.D.N.Y. 2020) (noting

numerous letters from individuals with no obvious stake in the

defendant’s request for a reduction in sentence—such as BOP

officials and fellow inmates—which attested to the defendant’s

good works during his incarceration); but see United States v.

Castillo, No. 03 Cr. 979 (KMW), 2021 WL 268638, at *5 (S.D.N.Y.

Jan. 27, 2021) (finding rehabilitation not sufficiently

extraordinary and compelling even where three BOP employees

wrote positive letters of recommendation).

     Accordingly, while Brunetti’s efforts at rehabilitation are

commendable, his criminal conduct in this case, together with

his significant prior criminal history, do not weigh in favor of

immediate release.

                4.   COVID-19

     Finally, Brunetti argues that the threat posed by COVID-19

to a 60-year-old individual such as himself, who suffers from

coronary artery disease, high-blood pressure, high-cholesterol,

and gout, weighs in favor of immediate release.         The Court

disagrees.


                                   13
     Case 1:01-cr-00257-JFK Document 314 Filed 04/09/21 Page 14 of 16



     Here, although the Government acknowledges the CDC’s

guidance that an individual with coronary artery disease faces

an increased risk for a severe illness from COVID-19, Brunetti’s

medical records reflect that he tested positive for the disease

in July 2020 and, fortunately, he appeared to be asymptomatic

and to have recovered from it.      “[H]aving now contracted the

virus, the fundamental and overriding purpose of [Brunetti’s]

request for immediate release—i.e., the desire to remove him

from an environment where he may be exposed to the virus—is

significantly less compelling.” United States v. Maldonado, No.

17 Cr. 530 (JFK), 2021 WL 1131411, at *3 (S.D.N.Y. Mar. 24,

2021); see also United States v. Rodriguez-Francisco, No. 13 Cr.

233 (VB), 2021 WL 326974, at *2 (S.D.N.Y. Feb. 1, 2021)

(explaining that “a sentence reduction based on the risk of

contracting [COVID-19] again makes no sense” where the defendant

tested positive for the virus in December 2020 and, although he

claimed “to have lingering effects,” “his risk of reinfection is

extremely low” “because he has already had (and fortunately

recovered from) the disease”) (citing the CDC’s website).           “The

current COVID-19 pandemic is an unprecedented worldwide

catastrophe.   But it does not warrant the early release of

sentenced inmates in federal prisons convicted of serious,

dangerous offenses, like [the defendant], whose medical

conditions and risk of contracting the virus cannot be deemed


                                   14
     Case 1:01-cr-00257-JFK Document 314 Filed 04/09/21 Page 15 of 16



‘extraordinary and compelling.’” United States v. Mood, No. 19

Cr. 113 (VB), 2020 WL 3256333, at *1 (S.D.N.Y. June 16, 2020)

(denying release to 53-year-old with diabetes, hypertension, and

obesity where “[t]here is no question that [the defendant] has

health issues, but his condition is stable and has been

effectively managed by routine monitoring and medication”).

     In sum, the 3553(a) sentencing factors that weigh in

Brunetti’s favor, such as the need to provide necessary medical

care, are overshadowed by the combined force of “the nature and

circumstances of the offense” (i.e., Brunetti’s key role in a

large-scale cocaine-importation and distribution conspiracy),

“the history and characteristics of the defendant” (i.e.,

Brunetti’s repeated involvement, even after lengthy prison

terms, in narcotics distribution operations), and the need for

the sentence imposed to “reflect the seriousness of the

offense,” “promote respect for the law,” “provide just

punishment for the offense,” “afford adequate deterrence to

criminal conduct,” and “protect the public from further crimes

of the defendant.” 18 U.S.C. §§ 3553(a)(1), 3553(a)(2).          The

Court is sensitive to Brunetti’s argument regarding a possible

disparity between his current sentence and those of similarly

charged defendants after passage of the First Step Act—but,

again, Congress chose not to make those amendments retroactive,

and, at this time and on the record here, the Court does not


                                   15
     Case 1:01-cr-00257-JFK Document 314 Filed 04/09/21 Page 16 of 16



deem such a disparity to be “unwarranted.” Id. § 3553(a)(6).

Indeed, Brunetti has served less than 20 years of a sentence

that, even under the First Step Act’s amendments, necessitates,

at a minimum, at least 25 years’ incarceration.         Accordingly,

granting Brunetti the relief he seeks would disserve the above

important sentencing factors.      His motion must be denied. Cf.

Musa, 2020 WL 6873506, at *13; United States v. Rosa, No. 11 Cr.

569 (PAC), 2020 WL 6075527, at *3 (S.D.N.Y. Oct. 15, 2020)

(denying compassionate release despite the presence of

“extraordinary and compelling reasons” because the § 3553(a)

factors did not favor such relief).

     III.   Conclusion

     For the reasons set forth above, Defendant Gino Brunetti’s

motion for a reduction in sentence is DENIED.

     The Clerk of Court is directed to terminate the motion at

ECF No. 309.

SO ORDERED.

Dated:   New York, New York
         April 9, 2021




                                   16
